FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WINSTON VALENTINE WALTERS,                        No. 11-72772

               Petitioner,                        Agency No. A095-748-920

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Winston Valentine Walters, a native and citizen of Jamaica, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s determination that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petitioner knowingly engaged in drug trafficking, Gomez-Granillo v. Holder, 654

F.3d 826, 836 (9th Cir. 2011), and review de novo constitutional claims, Gutierrez

v. Holder, 662 F.3d 1083, 1086 (9th Cir. 2011). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s determination that Walters is

inadmissible under 8 U.S.C. § 1182(a)(2)(C)(i) as an illicit trafficker in a

controlled substance, where an Immigration Customs Enforcement agent and a

narcotics detective independently confirmed that Walters admitted to expecting a

package with a large sum of money that he planned to use to purchase marijuana,

and the package was addressed to Walters and contained $69,800. Contrary to

Walters’ assertion, 8 U.S.C. § 1182(a)(2)(C)(i) does not require a criminal

conviction to establish inadmissibility. See Lopez-Molina v. Ashcroft, 368 F.3d

1206, 1209-10 (9th Cir. 2004). Accordingly, the agency properly denied his

adjustment of status application. See 8 U.S.C. § 1255(a)(2) (alien seeking

adjustment of status must be admissible at the time of application).

      Walters’ contention that the IJ violated due process by not giving him an

opportunity to present witnesses to challenge his signature on the consent to search

form is not supported by the record, and the proceedings were not “so

fundamentally unfair that [he] was prevented from reasonably presenting his case.”


                                           2                                   11-72772
Gutierrez, 662 F.3d at 1091 (internal quotation marks and citation omitted).

      We lack jurisdiction to consider Walters’ claim that the IJ should have

granted him a continuance because he failed to raise that claim before the BIA and

thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      Walters’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      11-72772